Citation Nr: 9909755	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  94-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as due to exposure to asbestos in service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from June 1947 to 
December 1948.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an August 1993 rating action.  The RO construed an August 
1993 request for a personal hearing as a notice of 
disagreement with its decision, and a statement of the case 
was issued in September 1993.  A VA Form 9 (Appeal to the 
Board of Veterans' Appeals) was received in October 1993, and 
a hearing at which the veteran testified was conducted at the 
RO in February 1994.  Supplemental statements of the case 
were issued in April 1994 and August 1997, after which the 
case was forwarded to the Board in Washington, DC.  

In addition to the foregoing, the Board observes that, in 
October 1993, the veteran requested that he appear at a 
hearing conducted by a Board Member at the RO.  In a 
statement received from him in March 1999, however, he 
withdrew that request.  Accordingly, no further action in 
that regard will be taken.  


REMAND

In this case, the veteran contends that he was initially 
exposed to asbestos in service in his capacity as a 
construction equipment operator (removing and cleaning 
brakes).  Although he has acknowledged exposure to asbestos 
after service in his work as a boilermaker, during the period 
from approximately 1953 to 1976, he nevertheless believes 
that, since his first exposure occurred in service, he should 
be entitled to VA compensation for at least a portion of his 
current impairment that is due to asbestos exposure.  

A review of the evidence reflects that the veteran's service 
medical records are no longer available, having been 
destroyed in the fire at the repository of those records in 
the early 1970's.  Military discharge documents that the 
veteran has submitted, however, do confirm that he was a 
construction machine operator during service, and medical 
records dated in 1988 and 1995, which he provided, reflect 
that he has been diagnosed to have pleural thickening and 
pleural plaques "which have most likely been caused by past 
asbestos exposure."  

The Board notes that, in cases where pertinent service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation for VA to assist the 
claimant in the development of his case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without such service records.  See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  The heightened duty to 
assist the appellant in developing facts pertaining to his 
claim under the provisions of 38 U.S.C.A. § 5107(a), in a 
case where service records are presumed destroyed, includes 
the obligation to search for alternative records.  See Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Since it is not inconceivable (although it has not been 
established by the current record) that the veteran may have 
been exposed to asbestos in the military while servicing 
brake linings as he has contended, and there is medical 
evidence linking a current disability to asbestos exposure at 
some unspecified point in the past, it is the Board's view 
that additional development should be undertaken in this case 
to attempt to more precisely determine the extent, if any, of 
the veteran's asbestos exposure during service, and the 
likelihood of that exposure having caused any current 
disability.




In view of the foregoing, the veteran's case is being 
returned to the RO for the following action:  

1.  The RO should contact the National 
Personnel Records Center, and any other 
organization it deems appropriate, and request 
information regarding the extent to which the 
veteran may have been exposed to asbestos in 
his capacity as a construction machine 
operator during service, and particular, when 
cleaning the brakes of bulldozers.  

2.  After the preceding development has been 
accomplished, the RO should refer the 
veteran's claims file to a VA physician 
knowledgeable in diseases caused by exposure 
to asbestos, and request an opinion from this 
physician regarding the etiology of any such 
disability.  In particular, given the 
veteran's 18 months of military service 
between 1947 and 1948, when he could have 
conceivably cleaned brakes on bulldozers, and 
his more than 20 years of exposure to asbestos 
between 1953 and 1976 following service, when 
he worked as a boilermaker, the physician 
should be asked to set forth whether it is at 
least as likely as not that any current 
disability caused by asbestos exposure is due 
to any such exposure the veteran may have 
experienced during his 18 months in service.  
A complete rationale for any opinion offered 
should be set forth in the report provided, 
which should also include a notation that the 
claims file has been reviewed.  If a current 
examination of the veteran is deemed 
warranted, that should also be arranged.  

3.  Thereafter, the RO should enter its 
determination with respect to whether the 
veteran is entitled to service connection for 
a lung disability due to his exposure to 
asbestos during service.  If the decision 
remains adverse to the veteran, he should be 
furnished a supplemental statement of the case 
which addresses the evidence associated with 
the claims file since the last supplemental 
statement of the case was issued addressing 
this matter, in August 1997.  After providing 
the appropriate time for the veteran to 
respond, the case should then be returned to 
the Board for further appellate review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



